Citation Nr: 1030131	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing, or a special home 
adaptation grant.

3.  Entitlement to special monthly compensation based on the need 
for the regular need aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to June 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from 
two separate rating decisions.  In a July 2006 rating decision, 
the RO denied entitlement to special adaptive housing and a home 
adaptation grant.  In April 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
October 2007, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
December 2007.

In a separate December 2006 rating decision, the RO denied 
entitlement to special monthly compensation based on regular need 
for aid and attendance.  In January 2007, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in October 2007, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2007.

In February 2008, the Veteran testified during a hearing before a 
Hearing Officer at the RO.  A transcript of the hearing is of 
record.

For the reason expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the appellant when further action, 
on her part, is required.




REMAND

In her VA form 9 submitted in December 2007, the Veteran 
requested a hearing before a member of the Board (Veterans Law 
Judge) at her local RO (Travel Board hearing).  With her VA form 
9, the Veteran also requested an RO hearing before a local 
hearing officer, and, as indicated, this hearing was held in 
February 2008.  Subsequently, in July 2010, the Veteran 
reiterated that she wanted a Travel Board hearing. 

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Travel Board hearings, a remand of these matters 
to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity. The RO should notify 
the Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 


Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


